Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	The present application data sheet appears to present inaccurate information with respect to the claim to Domestic Benefit. The present application appears to be a continuation-in-part of U.S. Application 16/944,473 rather than a continuation as set forth within the ADS. See for example, each of claims 30, 34 and 40. An amended application data sheet must be submitted to reflect the appropriate relationship between the present application and U.S. Application 16/944,473.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 22 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “are made of sufficient aluminum alloy material to provide a joist beam of greater than 1.70 meters” as recited within lines 2-4 of claim 22. Does the joist beam presented within claim 22 possess a size of greater than 1.70 meters or not? Further, it is not clear as to what is being defined by “to provide a joist beam of greater than 1.70 meters.” To what does 1.70 meters refer? 
The language of claim 23 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a plurality of instances of the joist beam creates a joist run of at least 94 feet, the joist run including a maximum of thirteen (13) props and twelve (12) joist beams.” It is not clear as to what is being defined by “a plurality of instances of the joist beam” thus it is not clear as to what is being defined by “a plurality of instances of the joist beam creates a joist run of . . .” Does claim 23 define a joist run of at least 94 feet including a maximum of thirteen props and twelve joist beams or does claim 23 merely set forth possible assembly that utilizes the joist beam of claim 21? The metes and bounds of the language of claim 23 cannot be ascertained.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202018100307 to Peri GmbH, (Peri).   As for claims 21 and 24, Peri discloses, Figs. 1, 5 and 6 for example, a joist profile 10 for a joist beam component interoperable with a set of formwork construction components, the joist profile including:
a vertical support 15;
a lower horizontal support 26 connected perpendicularly to a bottom of the vertical support;
two leg supports, (extending down from either side of 26 to foot 14), at opposite ends of the lower horizontal support, each of the two leg supports connected perpendicularly to the lower horizontal support and extending in an opposite direction from the lower horizontal support relative to the vertical support;
a first leg support, of the two leg supports, at a first end of the lower horizontal support;
a second leg support, of the two leg supports, at a second end of the lower horizontal support;
a first foot portion 14 connected, via a first foot-leg connection, to the first leg support, the first foot portion including a first upper foot portion on an outward side of the first leg support and a first heel portion on an inner side of the first leg support;
a second foot portion, (14 opposite first foot 14), connected, via a second foot-leg connection, to the second leg support, the second foot portion including a second upper foot portion on the outward side of the second leg support and a second heel portion on the inner side of the second leg support,
wherein each of the first and second foot-leg connections has a respective one of the first and second upper foot portions meeting a respective leg support at a point higher than each respective heel portion, (such can be seen in Figs. 1, 5 and 6), and the joist beam maintains interoperable external dimensions.
As for claim 23, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), The beam of Peri can and may be utilized within a joist run of at least 94 feet, the joist run including a maximum of thirteen (13) props and twelve (12) joist beams.
As for claim 25, toe portion can be seen at end of either foot portion extending above the respective foot portion.
As for claim 26, Peri discloses the joist profile of claim 1, further comprising:
	an upper horizontal support 36 connected perpendicularly to a top of the vertical support;
	two arm supports, (extending down from either side of 36 to respective arms 12), at opposite ends of the upper horizontal support, each of the two arm supports connected perpendicularly to the upper horizontal support and extending in an opposite direction from the upper horizontal support relative to the vertical support;
	a first arm support of the two arm supports, at a first end of the upper horizontal support;
	a second arm support of the two arm supports, at a second end of the upper horizontal support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202018100307 to Peri GmbH, (Peri) in view of Spera 5,233,807.   As for claim 22, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Spera teaches application and utilization of a joist beam formed of an aluminum alloy. Therefore, to have formed the Peri joist beam from an aluminum alloy thus, providing a joist beam with the desired properties of aluminum alloy, would have been obvious to one having ordinary skill in the art as taught by Spera.
Providing for a joist beam of 1.7 to 1.83 meters is a well-known joist design in the building formwork industry.

Claims 23 and 30 is is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202018100307 to Peri GmbH, (Peri).     As for claim 30, forming the upper cavity of the Peri joist beam with a depth of at least 1 inch, thus allowing for an adequately sized strip 60, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
As for claim 23, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), forming any resulting formwork grid system constructed from a plurality of modified Peri joist beams producing a joist run of at least 94 feet with the joist run including a maximum of thirteen props and twelve of the modified Peri joist beams thus, allowing for any adequately sized expanse of ceiling or floor form assembly, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).

Claims 31-35 is is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202018100307 to Peri GmbH, (Peri) in view of either of FR 2,923,241 to Grondin et al and FR 2,900,176 to Souvignet and further in view of Spera 5,233,807.
As for claims 31-33, Grondin et al. teaches application and utilization of a cap 9, 11 welded to either end of a joist beam 8 to allow for attachment of an attachment stop. Souvignet teaches application and utilization of a cap 22 welded to either end of a joist beam 16 to allow for attachment of an attachment stop. Therefore, to have provided the Peri joist beam with endcaps welded to either end thus, providing an attachment device, would have been obvious to one having ordinary skill in the art as taught by either of Grondin et al. and Souvignet.
Spera teaches application and utilization of a joist beam formed of an aluminum alloy. Therefore, to have formed the Peri joist beam from an aluminum alloy thus, providing a joist beam with the desired properties of aluminum alloy, would have been obvious to one having ordinary skill in the art as taught by Spera.
As for claim 34, forming the upper cavity of the Peri joist beam with a depth of at least 1 inch, thus allowing for an adequately sized strip 60, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
As for claim 35, forming any resulting formwork grid system constructed from a plurality of modified Peri joist beams producing a joist run of at least 94 feet with the joist run including a maximum of thirteen props and twelve of the modified Peri joist beams thus, allowing for any adequately sized expanse of ceiling or floor form assembly, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
 
Claims 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202018100307 to Peri GmbH, (Peri) in view of Spera 5,233,807.
As for claims 36-39, Spera teaches application and utilization of a joist beam formed of an aluminum alloy. Therefore, to have formed the Peri joist beam from an aluminum alloy thus, providing a joist beam with the desired properties of aluminum alloy, would have been obvious to one having ordinary skill in the art as taught by Spera.
Forming any resulting formwork grid system constructed from a plurality of modified Peri joist beams producing a joist run of at least 94 feet with the joist run including a maximum of thirteen props and twelve of the modified Peri joist beams thus, allowing for any adequately sized expanse of ceiling or floor form assembly, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
As for claim 40, forming the upper cavity of the Peri joist beam with a depth of at least 1 inch, thus allowing for an adequately sized strip 60, would have been obvious design choice to one having ordinary skill in the art with it being well established that design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). See also, In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-20, 31-33 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,982,452.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-20, 31-33 and 35-39 are generic to all that is recited within claims 1-16 of U.S. Patent No. 10,982,452. In other words, claims 1-16 of U.S. Patent No. 10,982,452 fully encompass the subject matter of claims 21-20, 31-33 and 35-39 and therefore anticipate claims 21-20, 31-33 and 35-39. Since claims 21-20, 31-33 and 35-39 are anticipated by claims 1-16 of the patent, they are not patentably distinct from claims 1-16 of U.S. Patent No. 10,982,452. Thus, the invention of claims 1-16 of the patent is in effect a “species” of the “generic” invention of claims 21-20, 31-33 and 35-39. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-20, 31-33 and 35-39 are fully anticipated, (fully encompassed), by claims 1-16 of the patent, claims 21-20, 31-33 and 35-39 are not patentably distinct from claims 1-16 of U.S. Patent No. 10,982,452, regardless of any additional subject matter present in claims 1-16.

Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, 25 and 28-40 of copending Application No. 17/330,059 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 are generic to all that is recited within claims 21, 22, 24, 25 and 28-40 of U.S. Patent Application No. 17/330,059. In other words, claims 21, 22, 24, 25 and 28-40 of U.S. Patent Application No. 17/330,059 fully encompass the subject matter of claims 21-40 and therefore anticipate claims 21-40. Since claims 21-40 are anticipated by claims 21, 22, 24, 25 and 28-40 of the patent application, they are not patentably distinct from claims 21, 22, 24, 25 and 28-40 of U.S. Patent Application No. 17/330,059. Thus, the invention of claims 21, 22, 24, 25 and 28-40 of the reference application is in effect a “species” of the “generic” invention of claims 21-40. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-40 are fully anticipated, (fully encompassed), by claims 21, 22, 24, 25 and 28-40 of the patent application, claims 21-40 are not patentably distinct from claims 21, 22, 24, 25 and 28-40 of U.S. Patent Application No. 17/330,059, regardless of any additional subject matter present in claims 21, 22, 24, 25 and 28-40.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      









MS
September 06, 2022